DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 should end with a period “.”.  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11190510. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 7, of the Pat. *510 anticipates the claims of the instant application. By way of illustration, consider the respective claim 1 from each disclosure:
Claim 1 of the instant application
Claim 1 of the ‘510 Patent
1. A method for authenticating radio access network devices, comprising: authenticating, at a coordination server, a base station in a radio access network using a first authentication factor; selecting, following successful authentication of the base station using the first authentication factor, a challenge question based on historical information of the base station stored within a database; sending, from the coordination server to the base station, a request containing the challenge question to further authenticate the base station based on the historical information of the base station; receiving, from the base station at the coordination server, a response to the challenge question; verifying, at the coordination server, the correctness of the response using a key derived from the historical information; and granting the base station access to a core network of a mobile operator, thereby addressing security issues unsolved by one-factor authentication.
1. A method for authenticating radio access network devices, comprising: authenticating, at a coordination server, a base station in a radio access network using a first authentication factor; selecting, following successful authentication of the base station using the first authentication factor, a challenge question based on historical information of the base station including continuously developing events stored within a database; sending, from the coordination server to the base station, a request containing the challenge question to further authenticate the base station based on the historical information of the base station, wherein the challenge question is based on a first key derived from the historical information; receiving, from the base station at the coordination server, a response to the challenge question; verifying, at the coordination server, the correctness of the response using a second key derived from the historical information; and granting the base station access to a core network of a mobile operator, thereby addressing security issues unsolved by one-factor authentication.


Independent claims 1, 9 of the instant application are substantially similar to independent claims 1, 7 of the Pat. *510 and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 2-8 of the instant application are substantially similar to dependent claims 2-6 (respectively) of the Pat. *510 and are rejected for substantially similar reasons as discussed supra.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naim et al (Pub. No. US 2006/0050680).

As per claims 1, 9, Naim discloses a method for authenticating radio access network devices, comprising: authenticating, at a coordination server, a base station in a radio access network using a first authentication factor (…authentication of a mobile terminal in hybrid wireless network having at least one radio access network…using the passed parameters…see par. 63); selecting, following successful authentication of the base station using the first authentication factor, a challenge question based on historical information of the base station stored within a database; sending, from the coordination server to the base station, a request containing the challenge question to further authenticate the base station based on the historical information of the base station (…using a challenge handshake authentication protocol (CHAP) challenge message…using previously stored values of RAND and Kc as well as the internally stored value of Ki…to calculate the signed response SRES…see par. 67);receiving, from the base station at the coordination server, a response to the challenge question (…the base station system sends a message encapsulating authentication parameters including the value of RAND,…the calculated signed response value and the value of Kc to the Hybrid Mobile Switching Center…see par. 67); verifying, at the coordination server, the correctness of the response using a key derived from the historical information; and granting the base station access to a core network of a mobile operator, thereby addressing security issues unsolved by one-factor authentication (…verify the authenticity of a communicating entity…by comparing the hash value…the Hybrid MSC may use…RAND, Kc parameters to index into a local dataset to retrieve a stored singed response parameter which is passed in from the Base Station System…if the Hybrid MSC signed response value agreed with the passed in value of singed response, the Mobile Station is authenticated…see par. 64-65, 67).


As per claim 6, Naim discloses receiving an index of the historical information at the coordination server from a database server (Naim: 67-68).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Naim et al (Pub. No. US 2006/0050680) in view of Mildh et al (Pub. No. US 2018/0062847).

As per claim 2, Naim does not explicitly disclose wherein the historical information is based on a plurality of events that have occurred at the base station. However Mildh discloses wherein the historical information is based on a plurality of events that have occurred at the base station (…the core network node may convert the session key associated with the identified non-USIM based authentication procedure to a first key for use by the WCD and a base station serving the WCD to derive an encryption or integrity protection key for enabling encryption or integrity protection of a communication between the WCD and the based station…converting the session key to a first key by the base station to derive encryption or integrity protection key (interpreted as historical information…)…see par. 63-64). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Mildh in Naim for including the above limitations because one ordinary skill in the art would recognize it would further enhance the integrity of wireless network protection using authentication and key agreement procedure…to derive various keys and to derive various response values used to authenticate the WCD…see Mildh, par. 46.


As per claim 4, the combination of Naim and Mildh discloses wherein the historical information is based on a user equipment (UE) attach event (Mildh: see par. 17). The motivation for claim 4 is the same motivation as in claim 2 above.


As per claim 7, the combination of Naim and Mildh discloses forwarding, from the coordination server, the historical information to a database server (Mildh: see par. 107-108). The motivation for claim 7 is the same motivation as in claim 2 above.


As per claim 8, the combination of Naim and Mildh discloses at the base station, using an index of the historical information and a local copy of the historical information to derive a secret key at the base station (Mildh: see par. 120, 120-122). The motivation for claim 8 is the same motivation as in claim 2 above.




Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Naim et al (Pub. No. US 2006/0050680) in view of Osborn (Pub. No. US 2010/0048175). 

As per claim 5, Naim does not explicitly disclose wherein the challenge question is based on a key derived from the historical information. However Osborn discloses wherein the challenge question is based on a key derived from the historical information (Osborn:…the CS conveys the result of the authentication…performs authentication procedures, such as a unique challenge…the authentication result (AUTHR), and a random confirmation derived from the random number used to compute the authentication result… see par. 68, 70-71). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Osborn in Naim for including the above limitations because one ordinary skill in the art would recognize it would further improve registration and authentication of mobile stations and therefore effectively increases the capacity on the carrier RAN infrastructure while facilitating security and policy enforcement in a secured communications, see Osborn, par. 52-54.


As per claim 3, the combination of Naim and Osborn discloses wherein the historical information further comprises a base station identifier, a timestamp, and an event type (Osborn: see par. 99).  Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Osborn in Naim for including the above limitations because one ordinary skill in the art would recognize it would further improve registration and authentication of mobile stations and therefore effectively increases the capacity on the carrier RAN infrastructure while facilitating security and policy enforcement in a secured communications, see Osborn, par. 52-54.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to improve the security and grant access only to the right device.

Liang et al (Pub. No. US 2015/0135299); “Method and System for Establishing IPSEC Tunnel”;
-Teaches after acquiring the second configuration parameter, the base station dismantling the temporary IPSec tunnel, and establishing a permanent IPSec tunnel between itself and the security gateway…see par. 13-15.


Pothula et al (Pub. No. US 2017/0251363); “Method, Server, Base Station and Communication System for Configuring Security Parameters”;
-Teaches obtaining the address information of at least one base station based on intercepting address assignment messages between a dynamic host configuration protocol (DHCP) server…see par. 47-49.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499